D. E.Holbrook, Jr.,
(dissenting). I must respectfully dissent. The majority has held that the Commissioner of Insurance does not have the authority to order reinstatement of a rescinded insurance policy. I believe that the authority granted to the Commissioner in MCL 500.3201 et seq.; MSA 24.13201 et seq. and MCL 500.2001 et seq.; MSA 24.12001 et seq., by implication extends to those circumstances when the insurance company attempts to rescind. By holding otherwise I fear that the majority has given insurance companies a method by which to side-step the Insurance Code by merely labeling the termination of the policy as rescission, a result which could undermine the entire Insurance Code. I feel that the Commis*784sioner has the authority to reinstate or validate a terminated policy regardless of the reason it is terminated, subject to judicial review.
I would also find that the Legislature did not intend to preclude rescission as a remedy. United Security Ins Co v Comm’r of Ins, 133 Mich App 38, 42; 348 NW2d 34 (1984).
In the instant case, I have carefully reviewed both the Darnell and the Fanti transactions and I do not find Mr. Darnell to be a wrongdoer. His policy was issued with petitioner’s full knowledge of his driving record. As a result of the accident Mr. Darnell was unable to leave the hospital to renew his license, and it expired. Petitioner sent a cancellation notice to Darnell because there were no licensed drivers at his address. It was at this point that Mrs. Darnell then made the alleged misrepresentation regarding her license. As there was no fraud or forgery or misrepresentation of Mr. Darnell’s driving record and the policy was issued in his name alone with full knowledge of his driving record, I do not find it proper for his insurance to be considered void from its inception. I grant that it may be possible for rescission ab initio to be the proper remedy from the date that the wife may have made representations, if the policy was amended to include her, however this was well after the accident in question, and that issue need not be discussed here.
Mr. Fanti, on the other hand, did misrepresent his driving record, and I would affirm the lower court’s holding that he was a wrongdoer.
Accordingly, I would have held that not only did the Commissioner of Insurance have the authority to order reinstatement of such rescinded policies, but that such an order was appropriate in the Darnell transaction.